Leave to appeal is granted and the matter is summarily remanded to the Superior Court, Law Division, Hunterdon *561County, for reconsideration of its orders of October 4, 1982 and October 15, 1982, in the light of the conditions involving discovery that were imposed upon plaintiff in the October 26, 1982 order of this Court that granted a temporary stay; and it is further ORDERED that the motion for a stay of the orders of the Superior Court, Law Division, is granted, and the stay shall continue in effect pending the disposition of the reconsideration of this matter by the trial court; subject, however, to the conditions contained in the order that imposed a temporary stay. Jurisdiction is not retained.